DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Claim 2 Line 4: the lockout rod limiting rotation of the inner ring
Currently, the lockout rod 24 is only shown to be capable of preventing rotation of the outer ring while allowing for the inner ring to rotate freely.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claims 9 and 21 are objected to because of the following informalities:
Claim 9 Line 3; Claim 21 Line 3: The recitation “the tool housing” appears to be a typo and should be amended to --the housing--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-12 and 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 Line 5; Claim 4 Line 3; Claim 5 Line 2; Claim 6 Lines 1-2; Claim 11 Line 2; Claim 12 Lines 2-3; Claim 14 Line 5; Claim 16 Line 3; Claim 17 Line 2; Claim 18 Line 2; Claim 23 Line 2 Claim 24 Lines 2-3: The recitation “the limited gimbal ring” lacks antecedent basis. The Examiner recommends clarifying if this is intended to be the “one of the inner and outer ring” that is limited by the lockout rod or is intended as a new third ring. For the purpose of this office action the limited gimbal ring will be 
Claim 7 Line 2; Claim 8 Lines 3-4; Claim 19 Line 2; Claim 20 Lines 3-4: The recitation “between first and second positions” is indefinite. It is unclear if this limitation is referring to a single first position and a single second position as previously claimed (e.g. Claim 1 Line 6 reciting “a first position”; Claim 1 Line 7 reciting “a second position”) or alternatively is referring to multiple first positions and multiple second positions. Since the lockout rod is depicted as a cylinder that is rotated about the longitudinal axis with two different configurations that are 90 degrees apart, for the purpose of this Office Action the Examiner is interpreting there to be two first positions and two second positions that are alternated between every 90 degrees.
Claims 3, 9-10, 15, 19, 21-22 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (WO 2005/118232-A2).
Regarding Claim 1, Klein discloses a radially compliant robotic tool, comprising: 
A housing (41).
A longitudinal shaft (63) extending from the housing (see Fig. 3) and defining a longitudinal axis in a default, centered state (see Fig. 3, showing a vertically extending axis depicted as a dot-dash line in a default centered state). 
A lockout rod (60) (see Fig. 5, note for the purpose of this Office Action only one of the six pins labeled as element 60 is considered to be the lockout rod, further for this interpretation the pin located at the top of Fig. 5 as the figure is oriented is the lockout rod) disposed transverse to the longitudinal axis (see Figs. 3 and 5), the lockout rod moveable between a first position wherein the longitudinal shaft exhibits 360 degrees of radial compliance from the longitudinal axis (see Page 7 Lines 278-286; see also Figs. 3, 5, and 7, when the torch portion 11 which is coupled to the longitudinal shaft hits an object at least two elements 60, with one being the lockout rod, due to their shape push radially inward against return springs 59, if sufficient force is applied to the longitudinal shaft, the longitudinal shaft is capable of 360 degrees of radial compliance when the lockout rod is in the first position, since the remaining pins are also capable of being unlocked if sufficient force at the proper angle is applied) and a second position wherein the lockout rod limits the longitudinal shaft to compliance from the longitudinal axis along only one radial direction (see Fig. 5, showing that when a force perpendicular to the longitudinal axis of lockout rod, acts on the longitudinal shaft, that the four pins that are not perpendicular to the force will be compressed against springs 59, resulting in the longitudinal shaft only moving in the one radial direction which will be perpendicular to the longitudinal axis of the lockout rod, since the lockout rod will remain disposed between the inner ring and the outer ring).
Regarding Claim 2, Klein further discloses the tool of claim 1 further comprising a two-axis gimbal (see Figs. 3 and 5) comprising inner (43) and outer (44) concentric rings (see Fig. 5).
Wherein in the first position (see Fig. 7, the first position is when the lockout rod is when the lockout rod is depressed entirely within the inner ring 43), the lockout rod does not limit either the inner or outer ring throughout the range of compliance of the longitudinal shaft (see Fig. 7, showing that in this position that the lockout rod does not limit compliance, since the lockout rod is pushed entirely within the inner ring).
Wherein in the second position (see Fig. 5), the lockout rod limits the motion of one of the inner or outer ring from tilting (see Fig. 5, showing that the lockout rod extends between the inner and outer rings which creates a pivotal connection between the two), preventing the limited gimbal ring from tilting about its tilt axis (see Fig. 5, showing that the lockout rod prevents relative rotation of the outer ring relative to the inner ring in any direction except about the longitudinal axis of the lockout rod), thus limiting compliance of the longitudinal shaft to that provided by tilting of the other of the inner or outer ring (see Fig. 5).
Regarding Claim 13, Klein discloses a method of operating a radially compliant robotic tool comprising: 
A housing (41).
A longitudinal shaft (63) extending from the housing (see Fig. 3) and defining a longitudinal axis in a default, centered state see Fig. 3, showing a vertically extending axis depicted as a dot-dash line in a default centered state).
A lockout rod (60) (see Fig. 5, note for the purpose of this Office Action only one of the six pins labeled as element 60 is considered to be the lockout rod, further for this interpretation the pin located at the top of Fig. 5 as the figure is oriented is the lockout rod) disposed transverse to the longitudinal axis (see Figs. 3 and 5).

Regarding Claim 14, Klein further discloses the method of claim 13 further comprising a two-axis gimbal (see Figs. 3 and 5) comprising inner (43) and outer (44) concentric rings (see Fig. 5).
Wherein in the first position (see Fig. 7, the first position is when the lockout rod is when the lockout rod is depressed entirely within the inner ring 43), the lockout rod does not limit either inner or outer ring throughout the range of compliance of the longitudinal shaft (see Fig. 7, showing that in this position that the lockout rod does not limit compliance, since the lockout rod is pushed entirely within the inner ring).
Wherein in the second position (see Fig. 5), the lockout rod limits the motion of one of the inner or outer ring from tilting (see Fig. 5, showing that the lockout rod extends between the inner and outer .

Allowable Subject Matter
Claims 3-12 and 15-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/G.R.W./Examiner, Art Unit 3658            

/Jake Cook/Primary Examiner, Art Unit 3658